Citation Nr: 1139509	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  01-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic low back pain (lumbar spine), on direct and secondary bases.

2.  Entitlement to service connection for multi-level spondylosis of the cervical spine with posterior spurring and spinal canal stenosis (cervical spine), on a direct basis and as secondary to the service-connected partial subluxation of the right sternoclavicular joint with traumatic arthritis (right shoulder disability).  

3.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left wrist.  

4.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.  

5.  Entitlement to an increased disability rating on an extra-schedular basis for the service-connected right shoulder disability, evaluated as 20 percent disabling prior to April 14, 2005, and as 40 percent disabling since that date.  

6.  Entitlement to an effective date earlier than April 14, 2005, for the grant of an increased rating of 40 percent for the service-connected right shoulder disability.  

7.  Entitlement to service connection for a left shoulder disorder, asserted to be secondary to the service-connected right shoulder disability. 

8.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to February 1979.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By a June 2000 decision, the RO denied the issue of entitlement to a disability evaluation greater than 20 percent for the service-connected right shoulder disability.  By an October 2002 rating decision, the RO granted service connection for carpal tunnel syndrome of the left wrist and for carpal tunnel syndrome of the right wrist, and awarded initial evaluations of 10 percent for each wrist, effective February 25, 2000.  In a March 2003 decision, the RO denied service connection for lumbar and cervical spine disorders.  In a February 2005 determination, the RO denied service connection for a left shoulder disorder.

In May 2006, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge, and a transcript of that hearing is of record.

This appeal was previously before the Board in February 2008.  At that time, the Board denied an increased rating for the Veteran's service-connected right shoulder disability evaluated as 20 percent disabling prior to April 14, 2005 and as 40 percent disabling since that date and remanded all other issues.  On remand, in a December 2009 rating decision, the Appeals Management Center (AMC) granted service connection for hypertension.  As discussed below in the Remand section, the Board finds that the Veteran filed a timely notice of disagreement with respect to the initial rating granted for hypertension and remands that issue for the RO to issue a statement of the case.  Thus, the hypertension issue is now appropriately characterized as set forth on the title page of this decision.  Further, as will be discussed below, the Board finds that there has been substantial compliance with its February 2008 remand directives regarding the issues decided herein.

The Board notes that the Veteran submitted additional evidence after the December 2009 supplemental statement of the case.  Along with this evidence, the Veteran submitted a statement wherein he waived his right to have the case remanded back to the AOJ.  38 C.F.R. § 20.1304 (2009).  As such, the Board will consider this evidence, as relevant, regarding the issues being decided.

The issues of entitlement to service connection for erectile dysfunction, fatigue, and weight gain all secondary to service-connected hypertension and its associated medication have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2010 statement from the Veteran.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action in the first instance.  

The issues of entitlement to an increased disability rating on an extra-schedular basis for the service-connected right shoulder disability, evaluated as 20 percent disabling prior to April 14, 2005, and as 40 percent disabling since that date; entitlement to an effective date earlier than April 14, 2005, for the grant of an increased rating of 40 percent for the service-connected right shoulder disability; entitlement to service connection for a left shoulder disability, asserted to be secondary to the service-connected right shoulder disability, and entitlement to an initial rating in excess of 10 percent for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's lumbar spine disability is related to his active service, to a service-connected disability, or that arthritis manifested within a year from discharge.

2.  The evidence of record does not show that the Veteran's cervical spine disability is related to his active service, to a service-connected disability, or that arthritis manifested within a year from discharge.

3.  The Veteran's carpal tunnel syndrome of the left wrist more closely approximates moderate incomplete paralysis of the median nerve throughout the appeal period.

4.  The Veteran's carpal tunnel syndrome of the right wrist more closely approximates moderate incomplete paralysis of the median nerve throughout the appeal period.



CONCLUSIONS OF LAW

1.  A lumbar spine disability is not proximately due to or the result of a service-connected disability, and was not incurred or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  A cervical spine disability is not proximately due to or the result of a service-connected disability, and was not incurred or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for an initial evaluation of 20 percent, but no more, for carpel tunnel syndrome of the left (minor) wrist have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 8515 (2010).

4.  The criteria for an initial evaluation of 30 percent, but no more, for carpel tunnel syndrome of the right (major) wrist have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For "applications for benefits pending before VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, VA issued several VCAA notice letters to the Veteran, to include correspondence dated in October 2003 and March 2008.  These letters informed the Veteran of what evidence was required to substantiate his claims for service connection (on direct and secondary bases) and of his and VA's respective duties for obtaining evidence.  

Further, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, to include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2008 VCAA letter sent to the Veteran provided him with this notice.

With respect to the timing of the notice that was provided, even though complete VCAA notice was not provided until after the initial denial of the claims, the AOJ subsequently readjudicated the claims based on all the evidence in supplemental statements of the case issued in January 2004, September 2005, and most recently in December 2009, thereby rendering harmless this prior error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  Therefore, the Veteran has not been precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision.

Regarding the increased rating claims, the Veteran is appealing the initial rating assignments as to his service-connected bilateral carpal tunnel syndrome.  In this regard, because the October 2002 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the October 2002 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed next.

The January 2003 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the peripheral nerve disabilities at issue (38 C.F.R. § 4.124a, 
DC 8515), and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial compensable evaluations that the RO had assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected carpal tunnel disabilities at issue.


Duty to assist

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished regarding the issues decided herein, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted statements in support of his claims.

Additionally, the Veteran was provided an opportunity to set forth his contentions during the May 2006 Travel Board hearing.  Recently, the Court held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the May 2006 hearing the undersigned set forth the several issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Rather, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Additionally, it is notable that the Board remanded the Veteran's claims in February 2008 in order to secure outstanding VA treatment records and schedule the Veteran for relevant examinations to aid in substantiating his claims.  As such, the Board finds that consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been fully complied with and that the Board can adjudicate the claims based on the current record.

As noted above, this appeal was remanded in February 2008 for further development.  At that time, the Board directed the AOJ/AMC to complete eight remand directives.  As discussed in the Remand section, the Board finds that there has not been substantial compliance with a couple of the February 2008 remand directives that are unrelated to the claims being finally decided in this decision.  Accordingly, the Board finds that there has been substantial compliance with the February 2008 remand directives relevant to the claims for service connection for lumbar and cervical spine disorders, as well as the claims for higher initial ratings for carpal tunnel syndrome of the left and right wrists.  

As relevant, a February 2008 remand directive instructed that the Veteran be afforded a VA examination to determine the nature and extent of his service-connected bilateral carpal tunnel syndrome, to include electromyography (EMG)/nerve conduction velocity (NCV) studies that were recommended by an April 2005 VA examiner.  The Board's prior remand directives also ordered that the Veteran be provided a VA examination to determine the nature, extent, and etiology of his lumbar and cervical spine disabilities.  The examiner was asked to express opinions regarding direct and secondary service connection.  The Board further asked for the case to be readjudicated and for a supplemental statement of the case to be issued for any disposition unfavorable to the Veteran.

The Board finds that the first remand directive noted above was accomplished by a May 2009 VA examination and an EMG consult, which evaluated the severity of the Veteran's bilateral carpal tunnel syndrome.  The second remand directive noted above was also accomplished by the May 2009 VA examination.  The examiner provided the requested opinions, to include supporting rationales.  The relevant claims were readjudicated and a supplemental statement of the case was issued in December 2009.  Additionally, the Veteran indicated in February 2010 correspondence that he did not have any additional evidence to submit regarding his appeal.  Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the February 2008 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will proceed to adjudicate on the merits the appeal regarding the four issues discussed above.

VA opinions with respect to the service connection issues on appeal were obtained in May 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they were predicated on a full review of the Veteran's claims file.  The examiner also appears to have considered pertinent evidence of record, to include the Veteran's service treatment records documenting an event in May 1978, and his post-service treatment and work history.  The examiner also provides a complete rationale for the opinions stated, relying on and citing to records that were reviewed.  Additionally, the May 2009 VA examination report reflects that diagnostic testing was performed regarding the carpal tunnel syndrome, to include an EMG study.  A subjective history of the Veteran's carpal tunnel syndrome was also taken and an objective examination of the Veteran was performed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues decided at this time has been met as the examination report is adequate.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his or her representative has identified, and the voluminous record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a disability, "the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2010).

A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).

When adjudicating a claim for veterans benefits, "[t]he Secretary shall consider all information and lay and medical evidence of record."  38 U.S.C.A. § 5107(b).

Analysis

In the Veteran's claim, received by VA in December 2002, he asserted that his neck and chronic low back pain are secondary to spinal canal stenosis.  At the May 2006 Board hearing, the Veteran testified that "when [he] first injured [his cervical spine], [a piece of track] jammed my shoulder into my neck and spinal side."  (Transcript "Tr." at 10.)  The Veteran's representative indicated at this hearing that it was the Veteran's belief that he initially injured his cervical spine with the impact from the track and that it has become more severe because he has had to overcompensate with his shoulder.  (Id. at 11.)  At the May 2009 VA examination, the Veteran reported that he injured both his cervical and lumbar spine at the same time in service when he injured his right shoulder in 1978.  

The Board initially notes that the record contains a report of a VA examination conducted in May 2009 that revealed diagnoses of mild degenerative facet joint hypertrophy of the lumbar spine and multilevel cervical spine spondylosis and herniated nucleus pulposus.  See also April 2006 VA history and physical (noting an assessment of cervical canal stenosis); February 2007 VA history and physical (noting an assessment of lumbar spondylosis).  Therefore, the Board finds that the first element of a service connection claim, a current disability, has been met for the Veteran's lumbar and cervical spine claims.  

The report of the August 1977 enlistment examination reflects that a clinical evaluation of the Veteran's upper extremities and spine was normal.  A May 8, 1978, service treatment record reflects that the Veteran was seen for right-sided chest pains that started in the past 48 hours.  The Veteran reported that a track came back on his outstretched arms and pushed his whole body backward.  Objectively, the Veteran had point tenderness at all major muscle parts of the right shoulder and a slightly discolored lump on the right medial aspect of his clavicle.  The assessment was possible clavicle fracture.  The Veteran reported recurrent back pain on a July 1978 report of medical history.  The corresponding report of medical examination does not reflect a normal or abnormal evaluation of the Veteran's spine as neither box was marked by the examiner, but his physical profile (PULHES) was marked as "1" for all areas of evaluation.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Additionally, the May 2009 VA examination report indicates that the Veteran admitted to the examiner that he never had treatment for his cervical or lumbar spine in service.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a cannon crewmember.  In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  In light of the Veteran's MOS and his competent lay statements and testimony during the appeal, the Board finds that there was an event and/or injury in service.  

A post-service July 1979 VA examination report reflects a more detailed account of the May 1978 in-service event/injury concerning the Veteran's right shoulder when a track came loose and threw him backward.  A physical examination of the Veteran in June 1987 revealed that his spine and upper extremities were within normal limits.  A November 1991 VA examination revealed full range of motion of the Veteran's cervical spine.  X-rays of the Veteran's cervical spine and MRIs completed in May and July 1997 showed cervical spondylosis with mild impingement of the spinal cord at the C3-C4 and C4-C5 levels.  An August 1997 VA treatment record reflects that the Veteran complained of pain in his lower back and between the top of his shoulders and cervical area.  The pertinent impression was multi-level cervical spine spondylosis and herniated nucleus pulposus.  Further, X-rays taken of the Veteran's lumbar and cervical spine in October 1997 showed degenerative changes in the L1-L2 level and from the C3-C4 through C6-C7 levels.  Subsequent medical records reflect continued treatment for and evaluation of these disabilities, as well as severe cervical spinal canal stenosis, neural foraminal cervical stenosis, cervical radiculopathy, and chronic low back pain.  The Veteran also testified at the May 2006 Board hearing that "[w]hen the track went up at the angle that I hit, it, it jammed against my, my spine then so I've been having trouble since then."  (Tr. at 10.)

The Board finds that the Veteran is competent to testify as to symptoms which are non-medical in nature, such as pain in his lumbar and cervical spine.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Board acknowledges the Veteran's testimony that he has been "having trouble" since the in-service event/injury.  (May 2006 Board Hearing Tr. at 10.)  Upon examination in October 1997, the Veteran complained of neck pain since an accident in service and stated that it has hurt daily for the past 15 years.  An October 2001 VA treatment record, however, reflects that the Veteran has a 10-year history of neck pain.  Additionally, a September 2002 VA history and physical record reflects that the Veteran's chief complaint was neck and right shoulder pain for 
15 years.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Barr, 21 Vet. App. at 308.  "In the case of oral testimony, a [RO] hearing officer [or BVA Veterans' Law Judge] may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran.  In determining whether documents [are credible] a VA adjudicator may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In this case, given the inconsistency in his various statements regarding the duration of his neck pain (since service versus approximately 1987) as described above, the Board finds that any assertion of a continuity of symptomatology of neck pain since service is either not credible or reflective of a post-service onset of this condition.  During the October 1997, the Veteran complained of neck pain for the past 15 years, or 1982, which is three years following separation from service.  The October 2001 VA treatment record reflects that the Veteran has a 10-year history of neck pain, or 1991, which is 12 years after service.  Finally, a September 2002 VA history and physical record reflects a complaint of neck and right shoulder pain for 15 years, or 1987, which is eight years after service.  The more current the examination, the later following service the reported onset of neck pain becomes.  As a consequence, the Board finds that there is no continuity of symptomatology of neck pain shown from service until the present.  

Regarding continuity of symptoms of his lumbar spine disorder, the Board notes that the Veteran has not alleged continuing symptoms, such as pain, since service.  The record reflects that the Veteran first reported low back pain while seeking VA treatment in August 1997.  In this regard, the Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim, when viewed in light of all evidence of record.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, at the earliest, approximately eight years elapsed from the time of discharge from active service until the first recorded complaint of low back pain was made.  Consequently, the Board does not find that continuity of symptomatology has been shown.

Regarding nexus evidence, the Board notes that the Veteran was afforded a VA examination in May 2009.  After reviewing the claims file, taking a subjective history, and performing a physical examination of the Veteran, the VA examiner opined that "it is not at least as likely as not that the [V]eteran's lower back, neck disabilities are related to an event, injury or disease in service, particularly the in-service episode of complaints of recurrent back pain in February 1979 as well as the in-service injury to the right shoulder in May 1978."  In support of this opinion, the examiner stated that if the Veteran's current low back disorder was related to his February 1979 back problem in service, "it would be expected that the Veteran would have more than just mild degenerative changes involving his lower back."  The examiner also noted that with advancing age, repetitive use, and consideration of the Veteran's history of manual labor jobs, it would be expected that the onset of back pain in 1979 would have advanced to a severe state if such back pain had its onset in 1979.  

The Board finds the above opinion by the VA physician to be the most probative, competent, and credible medical evidence of record and it is against the Veteran's service connection claims for lumbar and cervical spine disabilities.  The May 2009 VA examination report reflects that the Veteran's claims file was reviewed in detail.  As such, the above opinion was provided in light of the recorded history of the disability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file is an important factor, although not the single factor, in assessing the probative value of a medical opinion).  The Board also notes that detailed information included in the examination report reflects that the physician was "informed of the relevant facts" concerning the Veteran's claimed lumbar and cervical spine disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Indeed, the May 2009 VA examination report reflects that the examiner considered the Veteran's service treatment records, to include a review of the May 1978 record and his in-service complaint of recurrent back pain.  Further, the examiner indicated a review of post-service treatment records, to include the August 1997 VA treatment record and post-service diagnostic studies.  The Board notes that there is no competent evidence of record to the contrary.  Therefore, the Board finds that the May 2009 VA opinion is very probative nexus evidence against the Veteran's service connection claims.

The Board has also considered whether presumptive service connection for chronic diseases is warranted in the instant case.  Under 38 C.F.R. § 3.309(a), certain disabilities, to include arthritis, are regarded as chronic diseases.  In order for the presumption to operate, such disease must become manifest or aggravated to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any manifestations of lumbar or cervical arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

Finally, the Board turns to the matter of whether these claims may be granted on a secondary basis.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448 (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was an amendment to 38 C.F.R. § 3.310, effective October 10, 2006.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the change amounted to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change was made, an action that is in the Veteran's favor.  

As noted above, the record contains evidence of current lumbar and cervical spine disabilities.  Further, the record reflects that the Veteran is service-connected for several disabilities, to include a right shoulder disability.

Regarding nexus evidence of a connection between a service-connected disability and the current disability, the Veteran was afforded a VA examination in May 2009 for this purpose.  After reviewing the claims file, taking a subjective history, and performing a physical examination of the Veteran, the VA examiner opined that "the [V]eteran's lumbar spine and cervical disorder are not caused by or aggravated by his service-connected partial subluxation of the right sternoclavicular joint with traumatic arthritis."  The examiner supported this opinion by stating that when the Veteran was initially diagnosed with service-connected right shoulder disability, there were no reports of neck or lumbar spine pain.  The examiner stated that these disabilities had their onset in 1997 and therefore his pain and reported pain were delayed by many years.  

Similar to the direct service connection opinion, the Board finds the secondary service connection opinion to be highly probative and credible evidence against the claims.  As noted above, the examiner reviewed the claims folder and made reference to pertinent pieces of evidence contained therein, to include the May 1978 service treatment record documenting complaints and treatment stemming from the in-service track event, and various post-service treatment reports and diagnostic tests.  

The Board acknowledges the Veteran's statements and testimony that his lumbar and cervical spine disorders are due to his 1978 in-service event and/or overcompensation caused as a result of his service-connected right shoulder disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir. 1991) (noting that lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness was not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).  Here, the Board acknowledges the Veteran's lay assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating that lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional).  The record, however, does not reflect that the Veteran has the required specialized knowledge or training to provide competent evidence of a link between his lumbar and cervical spine disorders and his service-connected right shoulder disability.  As such, there is no competent evidence of record linking the Veteran's lumbar and/or cervical spine disorder to a service-connected disability, to include his right shoulder disability.

In conclusion, the Board gives more evidentiary weight to the opinion provided by the May 2009 VA examiner who, after a review of the record on appeal and an examination of the Veteran, opined that his lumbar and cervical spine disorders were not related to service and were not caused or aggravated by his service-connected right shoulder disability.  Accordingly, because the preponderance of the evidence is against a finding that the Veteran's lumbar and cervical spine disorders are related to service or to a service-connected disability, these claims for service connection, to include on a secondary basis, must be denied.  As a preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  Accordingly, the claims are denied.

Increased Rating Claims

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3 (2010).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.  Moreover, an appeal from the initial assignment of a disability rating, such as the current appeal for higher evaluations for bilateral carpal tunnel syndrome, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(o) (2010).  

The Veteran's bilateral carpal tunnel syndrome has been evaluated under Diagnostic Code 8515 for paralysis of the median nerve.  Under Diagnostic Code 8515 a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve for the major or minor nerve.  A 30 percent evaluation is warranted for moderate incomplete paralysis for the major hand and a 20 percent rating for the minor hand.  A 50 percent evaluation is warranted for severe incomplete paralysis of the major hand, and a 40 percent evaluation for the minor hand.  

The words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2010).  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§§ 4.2, 4.6.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Analysis

Throughout the current appeal, the Veteran has asserted that his service-connected left carpal tunnel syndrome and his service-connected right carpal tunnel syndrome are more severe than the initial 10 percent evaluations currently assigned for each of these disabilities.  In May 2006, the Veteran described that he experiences tingling and numbness in both of his hands as well as a decreased gripping ability.  (May 2006 Board hearing Tr. at 7-8.)

The record establishes that the Veteran is right hand dominant.  See July 1978 Report of medical history; see also May 2009 VA examination report.

After reviewing the evidence throughout the rating period on appeal, the Board finds that the Veteran's left and right wrist carpal tunnel syndrome is more nearly approximated by the next-higher rating for moderate, incomplete paralysis.  The Board, however, finds that a rating higher than moderate has not been more nearly approximated.

An August 1999 VA examination report reflects that the Veteran complained of weakness and numbness in the fourth and fifth fingers of the right hand that extends up his arm.  The pertinent diagnosis was carpal tunnel syndrome, present bilaterally with right worse than left.  An August 1999 VA electromyography (EMG) and nerve conduction velocity (NCV) report reflects an assessment of bilateral moderate carpal tunnel syndrome, sensory and motor slowing of both median nerves in hand with no axonal changes bilaterally.  Further evidence of a moderately impaired condition is found in the December 2000 VA orthopedic note which indicates that the Veteran has some paresthesias, numbness, and tingling into his fingers and positive Phalen's test and Tinel's at the wrist.  In contrast, a September 2002 VA history and physical report indicates that upon neurological examination the motor function showed intact muscle bulk and strength of 5/5, with right upper extremity rated at 4/5.  This examination also showed that the Veteran's coordination was intact and his reflexes were 2+ across all extremities.  Further, his sensory functions showed intact sensation to cold and touch along bilateral upper extremity dermatomes.  However, other evidence probative of a moderate, incomplete paralysis rating includes a February 2003 VA treatment note indicating that the Veteran had full grasping of his bilateral hands upon physical examination.  An October 2003 EMG consult report noted bilateral negative Tine's singed at the wrists and elbows.  Similarly, an October 2004 VA treatment record noted that the Veteran had comparable grip strength of his bilateral hands.  

In April 2005, the Veteran underwent a VA peripheral nerves examination at which time he continued to complain of aching pain in both volar wrists (which was accentuated with repetitive and load-bearing activities), numbness and tingling in his fingers, and problems maintaining a grasp of objects.  The examination demonstrated subjective diminution in sensation along the right forearm into the entire hand, and along the ulnar distribution on the left side.  There was no thenar muscle wasting atrophy or clear-cut weakness.  Examination also revealed equivocal Tinel's sign.  The examiner diagnosed bilateral carpal tunnel and recommended that the Veteran undergo reassessment by EMG/NCV studies to evaluate any increase, or decrease, in the progression of this disability.  While the complete April 2005 EMG/NCV testing results are not available, a report of record titled "EMG/NCV consult results" and dated April 18, 2005 indicates that these studies revealed an impression of mild bilateral carpal tunnel syndrome with right greater than left.

Other evidence in favor of initial ratings greater than moderate incomplete paralysis includes the following.  For example, in May 2005 and December 2005, the Veteran sought outpatient treatment for complaints of numbness and tingling sensations in both of his hands.  Additionally, a December 2005 VA treatment record reflects that the Veteran presented with complaints of pain in his right and left hands associated with numbness in the two medial fingers.  The Board, however, considers this evidence in relation to all pertinent medical and lay evidence during the rating period on appeal.  When looking at the overall disability picture, the Board finds that it is most nearly approximated by moderate, incomplete paralysis.  In this regard, the May 2009 VA examination reveals that the Veteran had mildly diminished sensation in his index finger and the middle finger of the right and left hands upon objective neurological testing with a monofilament fiber.  Otherwise, the Veteran's sensation was noted to be intact on the bilateral palms and on the ring fingers and fifth digits of the bilateral hands.  Regarding grip strength, the right hand was assessed as 4+/5+ and the left hand also as 4+/5+.  The Veteran was also tested at the May 2009 VA examination using a hand dynamometer.  On the right, the Veteran produced 39 pounds, 35 pounds, and 25 pounds and reported that he was then tired.  On the left, the Veteran produced 39 pounds, 45 pounds, and 40 pounds.  Further, the Veteran's deep tendon reflects were 2+ throughout the upper extremities flexors and extensors and his distal pulses were 2+ throughout the upper extremities.  Additionally, the Veteran underwent EMG testing in May 2009.  The impression from this diagnostic test was bilateral median neuropathy at the wrist consistent with carpal tunnel syndrome, moderately severe, unchanged from prior study in August 1999.  

Besides finding a moderate disability under Diagnostic Code 8515, the Board must also consider whether an initial evaluation in excess of 10 percent is warranted under other potentially applicable diagnostic codes, but finds that this Diagnostic Code fully encompasses the symptoms of the carpal tunnel conditions.  Schafrath, 1 Vet. App. at 595.  In that regard, the evidence of record clearly indicates that the median nerve has been associated specifically with the Veteran's bilateral carpal tunnel syndrome.  See August 1999 EMG study (noting sensory and motor slowing of both median nerves in hand); see also May 2009 EMG study (noting an impression of bilateral median neuropathy at the wrist consistent with carpal tunnel syndrome).  Accordingly, consideration under any other Diagnostic Codes is not warranted or possible as such would clearly constitute pyramiding by evaluating the same symptomatology under more than one rating code.  

In sum, the Board finds that the pertinent evidence throughout the entire initial rating period supports a finding that the Veteran's bilateral carpal tunnel syndrome more nearly approximates moderate, incomplete paralysis, but no more.  As noted above, to warrant a higher initial rating, the evidence must show severe, incomplete paralysis.  The overall evidence, to include the August 1999 EMG/NCV studies assessed bilateral moderate carpal tunnel syndrome of the median nerves.  Additionally, the April 2005 EMG/NCV consult report reflects an impression of mild bilateral carpal tunnel syndrome.  The Board also finds that the Veteran's complaints of numbness, tingling, and occasional dropping of things to be considered by the moderate incomplete paralysis ratings for the left and right wrists.  While some evidence is indicative of a rating greater than moderate, to include the most recent May 2009 EMG study reflecting an impression of bilateral carpal tunnel syndrome, moderately severe, the Board finds that when the Veteran's disability picture is viewed, on the whole, over the rating period on appeal his service-connected bilateral carpal tunnel syndrome is more closely approximated by moderate, incomplete paralysis. 

Staged ratings and benefit of the doubt

The Board also has considered whether the Veteran's initial ratings should be "staged."  The record does not support assigning different percentage disability ratings during the relevant period in question as the severity of the service-connected bilateral carpal tunnel syndrome has been rather consistent, as described above, over the entire rating period on appeal.  Fenderson, 12 Vet. App. at 125-26. 

The Board has also considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102/38 C.F.R. § 4.3, and has applied this doctrine where appropriate.  

Extraschedular consideration

Finally, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for severe manifestations of incomplete (or complete) paralysis of the median nerve, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's incomplete paralysis of the median nerve.  

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for chronic low back pain, including as secondary to a service-connected disability, is denied.

Entitlement to service connection for multi-level spondylosis of the cervical spine with posterior spurring and spinal canal stenosis, including as secondary to a service-connected disability, is denied.

Entitlement to an initial rating of 20 percent, but no more, for carpal tunnel syndrome of the left (minor) wrist is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to an initial rating of 30 percent, but no more, for carpal tunnel syndrome of the right (major) wrist is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

After reviewing the record, the Board finds that another remand is warranted in this appeal because the AOJ/AMC has not yet substantially complied with certain directives contained in the Board's February 2008 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (stating that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand).  Specifically, in the February 2008 remand, the Board directed that the Veteran be scheduled for a Social and Industrial Survey with respect to his service-connected right shoulder disability.  The Board noted that the survey was necessary in order to obtain further information concerning the impact of the Veteran's right shoulder disability on his employment.  The record does not reflect that the directed Social and Industrial Survey was completed prior to the claims file being returned to the Board for further appellate adjudication.  In this regard, the December 2009 supplemental statement of the case does not list a Social and Industrial Survey under the "Evidence" section nor does the discussion concerning an increased disability rating on an extra-schedular basis for the service-connected right shoulder disability note that this survey was performed.  As such, the Board finds that there has not been substantial compliance with its February 2008 remand directive.

Further consideration of the claim for entitlement to an effective date earlier than April 14, 2005, for the grant of an increased rating of 40 percent for the service-connected right shoulder disability must be deferred at this time.  As was noted in the Board's February 2008 remand, if the additional development conducted on the current remand ultimately results in the assignment of an extraschedular rating for the service-connected right shoulder disability, the assignment of such a rating would be inextricably intertwined with the effective date issue.  

Regarding the claim for service connection for a left shoulder disability, the Board finds the May 2009 VA examination report to be inadequate because the VA examiner provided an incomplete rationale for the expressed opinion.  The VA examiner opined that "[i]t is not at least as likely as not that the [V]eteran's left shoulder degenerative joint disease is being caused or aggravated by his service-connected" right shoulder disability.  The examiner's stated rationale begins by noting that the Veteran reported an entirely different injury involving his left shoulder that "could not be substantiated in the records available as evidence."  The examiner then opined that based on the available evidence it was "reasonable to indicate since the [V]eteran has done a significant amount of manual labor including his current occupation as a nursing assistant that he would eventually develop degenerative joint disease over time in the left upper extremity."  The examiner completed the rationale section by providing an incomplete sentence.  While the examiner attributes the Veteran's degenerative joint disease to his "significant amount of manual labor," the stated rationale does not address if his service-connected right shoulder disability aggravated his current left shoulder disorder.  As a consequence, the Board does not find this response to be adequate to decide this claim, especially since it is one for service connection only on a secondary basis.  See 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (noting that the Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis).  As such, the Board finds the May 2009 VA examination report to be inadequate and that a remand for corrective action is required.  

Additionally, the May 2009 VA examination report indicates that the Veteran sought private treatment regarding his shoulder disorders.  After a review of the record, it does not appear that these records have been associated with the claims file or that any attempts have been made to obtain these records.  38 C.F.R. § 3.159(c)(1).  Specifically, at the May 2009 VA examination, the Veteran related that he went to a private doctor regarding his shoulders and was sent for ice therapy.  He reported that he received this therapy only twice because it hurt and he did not get any benefit from it.  In light of VA being put on notice of the existence of possible outstanding relevant treatment records, the Board finds that a remand also is required for purposes of attempting to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran was requested to provide a release for employer leave records from February 1999 in a March 2008 VCAA notice letter.  The record reflects that he failed to respond.  Notwithstanding the Veteran's failure to respond, the Board finds that since the claim for an extraschedular rating for his service-connected right shoulder disability is again being remanded, the Veteran should be given another opportunity to provide the employer information and/or release form(s).  The Veteran is highly encouraged to cooperate by submitting this evidence for purposes of attempting to substantiate his claim.  

Regarding the issue of entitlement to an initial rating in excess of 10 percent for hypertension, the Board finds that this issue needs to be remanded for the issuance of a statement of the case (SOC) by the RO.  After the Board's February 2008 remand, a December 2009 rating decision granted service connection for hypertension and assigned a 10 percent disability rating, effective October 26, 2004.  The Veteran was notified of this decision via a letter dated January 6, 2010.  A written statement from the Veteran, received in February 2010 at the Waco RO, is construed as constituting a notice of disagreement with regard to the initial disability rating assigned in the December 2009 rating decision.  38 C.F.R. § 20.201 (2010).  

The record does not reflect that an SOC has been issued in response to the Veteran's notice of disagreement pursuant to 38 C.F.R. § 19.26 regarding the service connection issue noted above.  In this situation, the Court has indicated that the proper action is to remand the issue to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC.").  As such, the Board finds that this issue should be remanded for the issuance of an SOC by the RO.

Accordingly, this case is REMANDED for the following actions:

1.  Request that the Veteran supply the complete names, addresses, and dates of treatment of all medical care providers who have treated him for his shoulder since separation from service.  The Veteran should be specifically asked to provide the complete names, addresses, and dates of treatment regarding his visit to a private doctor who sent him for ice therapy for his shoulders.  The Veteran should also be requested to provide any necessary authorization/release for employee leave records from February 1999 regarding time missed from work due to his right shoulder.  After securing any necessary authorization or medical releases, the AOJ should request and associate with the claims file the Veteran's treatment reports from all sources identified whose records have not previously been secured.  

2.  Schedule the Veteran for a Social and Industrial Survey with respect to all of his service-connected disabilities, to specifically include his right shoulder disability.  A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.  The social worker should specifically comment on the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected right shoulder disability.  The claims folder should be made available to the social worker prior to the social and industrial survey.

3.  Following the completion of the above, the claims file should be sent to the VA examiner who conducted the May 2009 VA examination for clarification of the secondary service connection opinion provided regarding the Veteran's left shoulder claim.  Following a review of the file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left shoulder disability is caused or aggravated by a service-connected disability, to specifically include his service-connected right shoulder disability.  

If the examiner that evaluated the Veteran in May 2009 is not available to provide a response, then any similarly qualified VA examiner may answer this inquiry.  If additional examination of the Veteran is deemed necessary by the examiner, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above question and the pertinent questions asked in the Board's prior remand.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

5.  Provide the Veteran and his representative with a statement of the case as to the issue of entitlement to an initial rating in excess of 10 percent for hypertension (as adjudicated in a December 2009 rating decision).  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be returned to the Board.


An appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). Claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2010). 




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


